Title: Simeon Hubbard to James Madison, 15 July 1826
From: Hubbard, Simeon
To: Madison, James


                        
                            
                                Now, Highest  Respected Sir
                            
                            
                                
                                    Norwich
                                
                                July 15th 1826
                            
                        
                        Through a mistake of the courier I sent you a Copy from a first impression, that was unheedingly handed me
                            for correction
                        The excitement here was so great on hearing of the Astonishing events of the 4th, that judgment was
                            absolutely lost in feeling. This little thing had such an effect, that learned Lawyers read it
                            to assembled groups without noticing its defects—nor till pointed out by others, was it noticed by them—the writer was
                            perhaps the highest excited, but when composer & compositor were simultaneously at work it is no great wonder that
                            errours abounded—Nor no great matter neither perhaps–for the multitude on whom it had a great effect—will think its
                            beauties diminished. They you know feel–without stopping for rules.
                        You will once more oblige me by directing this as I <wished> you to the last. May God Bless
                            our beloved Country—Yours Most Respectfully
                        
                            
                                S Hubbard
                            
                        
                    I am rather inclined to think these worthies went on the assigned day, by previous concert.
                        According to my Ideas it if so, will in a future, and no distant day, consecrate their <lives> in a higher
                            degree than is possible without such example–so Sublime & imposing—without reinstating the sublime virtues of
                            antiquity so unhappily and wickedly derided as but Heathen Virtues by the new comers to power
                            (who always heap opprobrium on what they have displaced) we never can aspire to the highest state of grandeur. It is
                            indispensible, absolute so that they are again considered as the first of virtues